                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

Civil Action No. 17-cv-1871-RM-SKC

WENDY KOLBE, and
COLORADO CROSS-DISABILITY COALITION, a Colorado non-profit organization,

       Plaintiffs,

v.

ENDOCRINE SERVICES, P.C., a Colorado Corporation,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       At issue in this case is whether Defendant violated Title III of the American with

Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and the

Colorado Anti-Discrimination Act (“CADA”). Plaintiffs contend Defendant did so when Dr.

Agha B. Khan, the only treating physician employed by Defendant, refused to allow Plaintiff

Wendy Kolbe (“Ms. Kolbe”) to have her alleged service dog Bandit to accompany her at her

office visit. Plaintiffs have moved for summary judgment on the issue of liability (the “Motion”)

(ECF No. 28) but only as to the ADA and Section 504 (collectively, the “Federal Disability

Acts”) claims. Defendant has filed a Response, to which Plaintiffs have filed a Reply (ECF Nos.

32, 37). For the reasons stated herein, the Motion is DENIED.
    I.       BACKGROUND1

         On or about May 12, 2016, Ms. Kolbe’s primary care provider referred her to

Defendant’s practice for endocrine services. (ECF No. 42, pp. 2-3.) Dr. Khan is the only

treating physician employed by Defendant and his practice is to obtain laboratory data on new

patients before his initial consultation with them. On June 7, 2016, Dr. Khan’s staff printed a

Laboratory Data Report on Ms. Kolbe. That report is stated to be ordered on April 26, 2016, and

indicates a Hemoglobin A1c result of 5.6, which is in the non-diabetic range. (ECF No. 37-1, p.

1; No. 37-21, p. 1.) Dr. Khan reviewed the report prior to Ms. Kolbe’s appointment on June 8,

2016.

         On June 8, 2016, Ms. Kolbe appeared at her appointment with her dog Bandit and was

filling out her paperwork in the waiting room when she was approached by Dr. Khan. Ms. Kolbe

mentioned that Bandit was her service dog, but Dr. Khan asked her to take Bandit to her vehicle.

The parties dispute exactly what was said but, needless to say, Ms. Kolbe was not seen by Dr.

Khan that day.

         Defendant has a policy in place that requires individuals with service dogs to: (1)

identify the animal as a service animal, and (2) provide “reasons for the presence of [the] pet

during medical office visit[s.]” In addition, Defendant’s policy provides that “[i]f there is no

obviously visible impairment/disability to the patient and the patient does not provide the

reason/necessity for the presence of pet at the time of visit to the medical office, patient is



1
  Defendant fails to provide a Statement of Undisputed Material Facts, or provide a response to Plaintiff’s statement
(ECF No. 32-1), as required by Judge Raymond P. Moore’s Civil Practice Standards. Nonetheless, Defendant does
respond to the ten numbered paragraphs in Plaintiffs’ “Introduction” in their Motion (ECF No. 37, pp. 1-2; No. 28,
pp. 1-3). While Plaintiffs appear to contend that Defendant admitted and denied matters in Plaintiff’s statement
(ECF No. 41, p. 7, n.5), the Court’s review shows it was to Plaintiff’s Introduction.

                                                          2
requested to have the pet taken to their vehicle or have it taken out for a walk by patient’s

companion if present.” (ECF No. 28, p. 2; No. 37, p. 1.)

         Based on Dr. Khan’s actions, Plaintiffs filed this action alleging three claims for relief.

Plaintiffs’ Motion asserts that, based on the undisputed material facts, as a matter of law

Defendant is liable under the Federal Disability Acts.

   II.      LEGAL STANDARD

         Summary judgment is appropriate only if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986); Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

2018). Whether there is a genuine dispute as to a material fact depends upon whether the

evidence presents a sufficient disagreement to require submission to a jury or is so one-sided that

one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–

52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000); Carey v. United

States Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). Once the moving party meets its initial

burden of demonstrating an absence of a genuine dispute of material fact, the burden then shifts

to the nonmoving party to demonstrate the existence of a genuine dispute of material fact to be

resolved at trial. See 1-800-Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1242 (10th Cir.

2013) (citation omitted). There is no genuine issue of material fact “unless there is sufficient

evidence favoring the nonmoving party for a jury to return a verdict for that party.” Anderson,

477 U.S. at 249.

         The Court is “not obligated to comb the record in order to make [a party’s arguments],”

Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1199 (10th Cir. 2000), or to conduct a “fishing


                                                   3
expedition” of any record evidence, Coleman v. Blue Cross Blue Shield of Kansas, Inc., 287 F.

App’x 631, 635 (10th Cir. 2008) (approving district court’s statement concerning nonmovant’s

failure on summary judgment, citation omitted). And, the facts must be considered in the light

most favorable to the nonmoving party. Cillo v. City of Greenwood Vill., 739 F.3d 451, 461

(10th Cir. 2013) (citations omitted).

   III.      ANALYSIS

          A. Disability

          Section 504 of the Rehabilitation Act provides, in relevant part, that “No otherwise

qualified individual with a disability in the United States…shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 29 U.S.C.

§ 794(a). Generally, to prevail on a claim under Section 504, a plaintiff must prove: “(1) that

[she] is a ‘handicapped individual’ under the Act, (2) that [she] is ‘otherwise qualified’ for the

benefit sought, (3) that [she] was discriminated against solely by reason of [her] handicap, and

(4) that the program or activity in question receives federal financial assistance.’” Cohon ex rel.

Bass v. New Mex. Dep’t of Health, 646 F.3d 717, 725 (10th Cir. 2011) (internal alterations

omitted, brackets added) (quoting Johnson by Johnson v. Thompson, 971 F.2d 1487, 1492 (10th

Cir. 1992)).

          Title III of the ADA provides that “[n]o individual shall be discriminated against on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). As


                                                   4
relevant here, to prevail on a claim under this provision, a plaintiff must show that she is a

disabled person as defined by the ADA and the defendant owns or operates a public place of

public accommodation. See Zwygart v. Board of County Comm’rs of Jefferson County, Kansas,

483 F.3d 1086, 1090 (10th Cir. 2007) (setting forth requirements for prima facie case of

employment discrimination under the ADA); see Levorsen v. Octapharma Plasma, Inc., 828

F.3d 1227, 1230-31 (10th Cir. 2016) (addressing requirement of “public accommodation”).

        In this case, the parties dispute whether Ms. Kolbe has a “disability” covered under both

Federal Disability Acts.2 The parties apparently agree the standards for determining liability

under both acts are generally the same, and that cases interpreting either are applicable and

interchangeable. (ECF No. 28, p. 7; see No. 37.)

        Congress defined the term “disability” under the ADA in three ways. 42 U.S.C. §

12102(1)(A)-(C). They are, with respect to an individual: “(A) a physical or mental impairment

that substantially limits one or more major life activities of such individual; (B) a record of such

an impairment; or (C) being regarded as having such an impairment (as described in paragraph

(3)).” Id. Plaintiffs argue Ms. Kolbe is disabled under all three definitions: Ms. Kolbe has

diabetes (actual disability), Ms. Kolbe has a record of having diabetes, and/or Defendant

regarded Ms. Kolbe as an individual with diabetes. The Court addresses each argument in turn.

             1. “Has Diabetes” (Actual Disability)

        Plaintiffs contend there is no genuine issue of material fact that Ms. Kolbe has diabetes

based on her affidavit to that effect,3 the medical records she supplied (including a letter from her


2
  Defendant does not dispute that if Ms. Kolbe has diabetes, she would be a person with a disability covered under
the Federal Disability Acts. See Response.
3
  The Court notes Plaintiffs state that “Ms. Kolbe alleges that she ‘has a hard-to-control form of diabetes….” (ECF
No. 41, p. 5, emphasis added.)

                                                         5
primary care provider that she has diabetes), and their dispute as to the significance of the A1c

finding relied on by Defendant. In response, Defendant relies on the affidavit of Dr. Khan and

one of Ms. Kolbe’s medical records to dispute that she has diabetes – the Laboratory Data Report

showing her A1c as within the normal range. On this record, the Court finds there is evidence

sufficient to create a triable issue of fact as to whether Ms. Kolbe has diabetes.

         First, the parties’ dispute concerning the A1c result goes to the weight to be afforded the

results of the test, which on summary judgment the Court must draw all reasonable inferences in

favor of the nonmovant – the Defendant.4

         Next, Plaintiffs direct the Court to Ms. Kolbe’s entire medical record but fail to identify

where the Court should look to find the evidence which supports their position. On even a

cursory review, the Court finds the record (construed in a light most favorable to Defendant)

supports the finding that there is a genuine issue of material fact on the issue of Ms. Kolbe’s

diabetes. For example, the earliest medical record is dated April 26, 2016, which shows Ms.

Kolbe’s primary care provider took a “history” of Ms. Kolbe’s illness and what she “report[ed]”;

and ordered the Hemoglobin A1c test upon which Dr. Khan – who Plaintiffs represent is an

endocrine specialist5 – relied.6 Further, the May 12, 2016, medical record states: “irregular


4
  Moreover, the Court visited the National Institute of Diabetes and Digestive and Kidney Diseases website cited by
Plaintiffs and found, among other things, the following: “The A1C test is a blood test that provides information
about your average levels of blood glucose, also called blood sugar, over the past 3 months. The A1C test can be
used to diagnose type 2 diabetes and prediabetes. The A1C test is also the primary test used for diabetes
management.” (footnote omitted); “Health care professionals can use the A1C test alone or in combination with
other diabetes tests to diagnose type 2 diabetes and prediabetes.”; “Health care professionals also use the fasting
plasma glucose (FPG) test and the OGTT to diagnose type 2 diabetes and prediabetes.”; and “In some people, a
blood glucose test may show diabetes when an A1C test does not. The reverse can also occur—an A1C test may
indicate diabetes even though a blood glucose test does not. Because of these differences in test results, health care
professionals repeat tests before making a diagnosis.” (https://www.niddk.nih.gov/health-
information/diabetes/overview/tests-diagnosis/a1c-test#3 (last visited March 7, 2019 (emphasis added).) Thus,
further supporting a finding that there are genuine issues of material fact as to whether Ms. Kolbe has diabetes.
5
  ECF No. 41, p. 7.

                                                          6
highs and lows, will refer to endo for consideration of insulin pump,” and the June 21, 2016,

medical record states “I [primary care provider] have advised patient [Ms. Kolbe] of her

inconsistent diabetes readings.” (ECF No. 30, pp. 8, 13, 17.) This is the same primary care

provider who wrote that Ms. Kolbe has diabetes and who apparently referred Ms. Kolbe to Dr.

Khan for a consultation/evaluation of Ms. Kolbe’s health condition. And, the only diabetes

readings the Court is aware of7 is that upon which Dr. Khan relies, which indicates Ms. Kolbe

does not have diabetes. On this record, a reasonable fact finder could go either way on the issue;

therefore, summary judgment may not be had. Auraria Student Housing at the Regency v.

Campus Vill. Apartments, LLC, 843 F.3d 1225, 1247 (10th Cir. 2016) (party is entitled to

summary judgment if the evidence points only one way and no reasonable inferences could

support the nonmoving party’s position).

             2. “Has a record of diabetes” (Record of Disability)

         Plaintiffs’ initial argument of a “record” of diabetes in their Motion was so conclusory as

to have been waived. Nonetheless, as Plaintiffs provide additional support in their Reply, the

Court will address the same. Here, Plaintiffs contend that even assuming Ms. Kolbe does not

have diabetes, she has a record of diabetes.

         To prove disability based on a record of impairment, a plaintiff must prove she has a

record (history) of having a recognized impairment. Zwygart, 483 F.3d at 1091. The problem

here, however, is that Ms. Kolbe’s medical record does not support a finding, on summary



6
  As stated, the Laboratory Data Report reflects it was ordered April 26, 2016.
7
  If there are other readings, Plaintiffs fail to identify where they are in the record. The Court found no laboratory
report or other test in the medical record to show Ms. Kolbe has (or does not have) diabetes. In fact, the medical
record Plaintiffs provide contains no laboratory report, not even the one her primary care provider ordered which Dr.
Khan relies upon.

                                                          7
judgment, that she has history of diabetes.8 Plaintiffs’ further reliance on the “Referral

Communication Form” (submitted in their Reply) does not support a contrary result. Plaintiffs

state that form lists the date of the diagnosis of her diabetes; that form, however, states the

“onset” of Ms. Kolbe’s diabetes was April 26, 2016 – the date of the primary care provider’s first

medical record of Plaintiff and the date in which the A1c test was ordered. (ECF No. 41, p. 3.)

Thus, Plaintiffs’ argument that Defendant cannot dispute Ms. Kolbe has a record of diabetes is

unavailing.

         Plaintiffs’ argument that Defendant does not dispute whether Ms. Kolbe has a record of

diabetes also fails. As support, Plaintiff relies on Defendant’s Response, but that Response was

directed to Plaintiffs’ Introduction. While Defendant did not dispute parts of Plaintiffs’

Introduction, the non-dispute was that “Ms. Kolbe’s primary care provider referred her to

Defendant’s practice for endocrine services.” This statement does not establish that Ms. Kolbe

has a record of diabetes.

         As Defendant asserts in its Response, “Defendant was presented with a lab report from

the referring medical provider that showed that Wendy Kolbe did not meet the criteria of having

diabetes. The diagnosis of such a disease is a necessity with regards to her record of disability.”

Accordingly, Plaintiffs’ request for summary judgment that Ms. Kolbe has a record of disability

is denied.




8
 Ms. Kolbe’s affidavit states that her alleged diabetes has been recorded by various health care providers, but the
only records provided were those of one provider of visits prior to and after her appointment with Dr. Khan.

                                                          8
             3. “Regarded as Having Diabetes” (Regarded as Disabled)

         As with “record” of diabetes, Plaintiffs’ Motion stated summarily that “Defendant

regarded Ms. Kolbe as an individual with Diabetes.” (ECF No. 28, p. 4.) Again, such argument

is usually waived but as Plaintiffs raise it further in their Reply, the Court will address the same.

         Plaintiffs’ analysis goes like this: Dr. Khan is an endocrine specialist employed by

Defendant; Ms. Kolbe’s primary care physician referred her to an endocrine specialist; Dr. Khan

had access to and reviewed Ms. Kolbe’s medical records which “state her diagnosis of

Diabetes”; therefore, Defendant regarded Ms. Kolbe as an individual with a disability. The

Court is not persuaded.

         First, Plaintiffs cite no legal authority to support such a proposition. Further, Plaintiffs

fail to address what is required to meet this “regarded as” prong.9 Finally, the record shows Dr.

Khan reviewed Ms. Kolbe’s laboratory data – which shows her A1c to be in the non-diabetic

range. On this record, Plaintiffs fail to present sufficient evidence that Dr. Khan regarded Ms.

Kolbe as disabled. Therefore, Plaintiffs are not entitled to summary judgment on this issue.

         B. Defendant’s Policy

         In light of the lack of determination that Ms. Kolbe has a disability covered under the

Federal Disability Acts, the Court need not reach the remaining arguments now, i.e., whether

Defendant’s policy and alleged actions violated Ms. Kolbe’s rights under the Federal Disability

Acts.


9
  If the test is whether Plaintiffs have presented sufficient evidence that Defendant “subjective believed” that (1) Ms.
Kolbe has a substantially limiting impairment that she does not have; or (2) Ms. Kolbe has a substantially limiting
impairment when the impairment is not so limited, E.E.O.C. v. BNS Railway Co., 853 F.3d 1150, 1155-56 (10th Cir.
2017), Plaintiffs still would not prevail on summary judgment. “Under both tests, [the courts] ask whether [the
defendant] mistakenly believed that the plaintiff was substantially limited in performing a major life activity.” Id. at
1156.

                                                           9
     IV.      CONCLUSION

           “‘Congress enacted the ADA in 1990 to remedy widespread discrimination against

disabled individuals.’” Levorsen, 828 F.3d at 1230 (quoting PGA Tour, Inc. v. Martin, 532 U.S.

661, 674 (2001)). By the denial of Plaintiffs’ Motion, the Court makes no finding as to whether

Ms. Kolbe does not does not have diabetes10 – and relatedly – whether Defendant did or did not

violate the Federal Disability Acts. The Court only finds that, based on the record presented, it is

insufficient to find in favor of Plaintiffs on their motion for summary judgment. Accordingly, it

is

           ORDERED that Plaintiffs’ Motion for Summary Judgment on Liability (ECF No. 28) is

DENIED.

           DATED this 8th day of March, 2019.

                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




10
 Defendant argues Ms. Kolbe does not have diabetes but did not move for summary judgment on the issue.
Moreover, as stated, based on the current record, there is a genuine issue of fact on the matter.

                                                     10
